Citation Nr: 1425157	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-15 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than October 19, 2010, for the grant of service connection of adenocarcinoma of the lung.

2.  Entitlement to an effective date earlier than October 19, 2010, for the grant of service connection of bone metastasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from June 1962 to March 1964.  The Veteran died on January [redacted], 2012.  The appellant has been recognized as a substitute in this case.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for adenocarcinoma of the lung and bone metastasis, both rated as 100 percent disabling, effective October 19, 2010.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of the hearing is associated with the claims file.

In a March 2011 decision, the Board dismissed the appeal because of the death of the Veteran.  In January 2012, the appellant filed a VA Form 21-534, claim for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits.  By a July 2012 letter, the appellant was found to be an eligible substitute.  



FINDING OF FACT

The Veteran's claim of service connection for lung cancer due to asbestos exposure was first received on October 19, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 19, 2010, for the award of service connection for adenocarcinoma of the lung are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2013).

2.  The criteria for an effective date earlier than October 19, 2010, for the award of service connection for bone metastasis are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

This claim arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the appellant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his and the appellant's statements in support of the claim are of record, including testimony provided at an August 2011 hearing before the undersigned.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the appellant's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran was awarded service connection for adenocarcinoma of the lung and bone metastasis in a January 2011 rating decision.  Both were rated as 100 percent disabling, effective from October 19, 2010.  The appellant argues that the effective date for the Veteran's disabilities should be 2005, when he was diagnosed with cancer and forced to quit work.  See e.g., Appellant's statement dated July 2012.

Generally, the effective date of an award of service connection is the date of separation from service if the claim is received within one year of separation; otherwise, the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  In this case, the current effective date for both issues (October 19, 2010) reflects the date that the Veteran's claim of service connection for lung cancer due to asbestos exposure was first received.  

The record does not suggest that the Veteran filed a claim of service connection for adenocarcinoma of the lung, bone metastasis, or a similar disability within one year of his separation from service in March 1964.  Furthermore, neither the Veteran while he was alive, nor the appellant currently, have alleged that such a claim was made.  Although the appellant has stated that the Veteran applied for hardship pay in the interim, she has not alleged that he filed an earlier claim for service connection.  Thus, there is no earlier claim of service connection.

Likewise, the record does not reflect any earlier statement that could be construed as an informal claim.  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a).  An informal claim must identify the benefit sought.  Id.  In this case, prior to the October 2010 claim, the Veteran's last statements of record were made in conjunction with his unsuccessful 1995 claims of service connection for bladder cancer, tuberculosis, and granulomatous hepatitis.  The denial was not appealed, and there was no communication from the Veteran for fifteen years.  Thus, the record does not contain any earlier communication that could be construed as an informal claim.

The Veteran received VA treatment for lung cancer beginning in November 2005.  However, this treatment is not itself sufficient to constitute an informal claim of service connection.  Cf. 38 C.F.R. § 3.157(a) (allowing for a report of examination or hospitalization to be accepted as an informal claim for increase or to reopen, but not service connection).  Thus, the Veteran's treatment for lung cancer is not an informal claim of service connection.  

The record clearly shows that the Veteran had lung cancer in 2005.  However, the issue at hand is not when the Veteran's adenocarcinoma or bone metastasis was first treated or even when his symptoms began.  For the purposes of establishing an effective date for the grant of service connection, the critical date is that upon which the Veteran first informed VA of his intent to seek disability benefits for this condition.  The record does not contain an earlier communication from the Veteran stating his intent to seek disability benefits.  Likewise, there is no presumption that a veteran is seeking service connection for every condition for which he or she seeks VA medical attention and, therefore, such treatment cannot be construed as an informal claim.  Thus, the Board finds no earlier informal claim upon which an earlier effective date can be based.

The Veteran and the appellant have stated that no VA hospital employee ever mentioned that there could be compensation benefits available to him.  See Veteran's October 2011 hearing testimony; Appellant's statement dated July 2012.  While the Board appreciates the frustration that a claimant may encounter, there is no requirement that a hospital worker provide a patient with advice regarding compensation claims.  As such, this cannot form the basis for establishment of an earlier effective date.

As explained above, the record does not show a claim of service connection within one year of the Veteran's separation from service or a communication or action that could be construed as an informal claim of service connection prior to the October 19, 2010 claim.  Therefore, the currently assigned date of October 19, 2010, is appropriate and there is no basis for an award of service connection for either adenocarcinoma of the lung or bone metastasis prior to that date.


ORDER

An effective date earlier than October 19, 2010, for the award of service connection for adenocarcinoma of the lung is denied.

An effective date earlier than October 19, 2010, for the award of service connection for bone metastasis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


